Citation Nr: 0312089	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  02-10 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether the veteran timely perfected his appeal of the 
May 2000 rating decision that found new and material evidence 
had not been submitted to reopen a claim of entitlement to 
service connection for residuals of scarlet fever.

2.  Whether the veteran has submitted new and material 
evidence to reopen a claim of entitlement to service 
connection for a psychiatric disorder secondary to scarlet 
fever.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from January to December 
1946.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

In a statement received by the RO in July 2002, the veteran 
raised the issue of entitlement to compensation pursuant to 
the provisions of 38 U.S.C.A. § 1151 (West Supp. 2002) for 
hearing loss due to surgeries at a VA Medical Center in 1985 
and in the 1990's.


REMAND

In May 2000, the RO denied service connection for a 
psychiatric disorder due to scarlet fever and found that new 
and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for residuals of 
scarlet fever to include residual ear complications.  The 
rating decision further noted that the veteran's power of 
attorney with Disabled American Veterans had been cancelled 
pursuant to his wishes.  In early June 2000, the veteran 
signed a new power of attorney with the American Legion.  
That same month, VA acknowledged his appointment of American 
Legion as his representative.  In an August 2000 letter, the 
veteran expressed disagreement with the May 2000 denial of 
his claims and requested he be afforded a personal hearing.  
Although the RO subsequently provided the veteran with a 
statement of the case in August 2000, there is no evidence 
that his representative was provided a copy in accordance 
with 38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. § 19.30 
(2002).  Both the veteran and his representative must be 
provided copies of the statement of the case to perfect this 
procedural defect before the Board can address the issues 
currently on appeal.

The veteran again requested a personal hearing before the RO 
in March 2002.  While he was later afforded a Board 
videoconference hearing before the undersigned, there is no 
evidence that he was afforded the requested personal hearing 
before the RO on the above issues or that he withdrew his 
request for such a personal hearing.  

In light of the above, the case is remanded for the following 
actions:

1.  The RO should contact the veteran to 
clarify whether he still desires a 
personal hearing before the RO.  If so, 
the RO should schedule such a hearing.

2.  Thereafter, the RO should send the 
veteran and his representative, a 
statement of the case as to the issues of 
whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for 
residuals of scarlet fever and 
entitlement to service connection for a 
nervous condition due to scarlet fever in 
accordance with 38 U.S.C.A. § 7105 and 38 
C.F.R. § 19.30.  If the veteran perfects 
his appeal by submitting a timely and 
adequate substantive appeal, then the RO 
should return these claims to the Board.  
In any event, the RO should return the 
above-listed issues to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	JOY A. MCDONALD
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




